Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive.
The arguments concern claim amendments that are addressed in the office action below.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luciani (US 20160128384) in view of Chen (US 2015/0090280).

    PNG
    media_image1.png
    545
    174
    media_image1.png
    Greyscale
Regarding claim 40, Luciani discloses an electronic cigarette with a housing (see figure 4 below, element 2 with a sidewall and an upper surface (vertical line adjacent to mouthpiece 4)) that defines a reservoir (inside element 2) that also has an opening in the sidewall (6), a atomizer with a wick (3a, i.e. chimney) and an electrical resistor (i.e. resistive heating element, paragraph 0031), a duct (3b, i.e. chimney) carrying the vapor 



Luciani discloses a pierceable memberane 65, “is in itself known and used for medical containers, ink containers, test tubes and containers of chemicals or the like.”  It would have been nototiously well known to one of ordinary skill in the art at the time of invention that Luciani is indicating the use of the elastomeric material used to seal medicine vials and test tubes that can be pierced by a needle and will re-seal due to its elastomeric nature.  
Luchiani discloses that the duct does not need to be centrally located (see figure 7) but does not disclose that the duct can be formed with “a portion of the passageway…partially defined by the sidewall of the housing.”  
However, it is known to make the passageway from the atomizer to the mouthpiece with a portion composed of the sidewall.  Chen discloses a similar vapoprizing devices and states:
The chimney can be located in the center of the housing, or close to one side of the housing. When the chimney is located close to the side of the housing, at least partial wall of the chimney is integrally formed with the wall of the liquid reservoir. The atomized particles generated by the atomizer assembly can pass through the chimney and go out of the housing. [0009]

It would have been obvious to one of ordinary skill in the art at the time of invention/filing to construct the passageway using the structure of Chen because it a .  

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luciani (US 20160128384) and Chen (US 2015/0090280) as applied to claim 40 above, and in further view of Zhu (US 2015/0296887).

Luciani and Chen do not disclose a chimney component perpendicular to the axis of the mouthpiece opening.  However, Zhu discloses a mouthpiece with a chimney portion that has a passageway that is perpendicular to the central axis of the mouthpiece opening (see figure 1, element 72, below). Zhu discloses the system as a liquid blocker that will prevent spilling of liquid from the vaporizer.  It would have been obvious to one of ordinary skill in the art at the time of invention/filing to use the device of Zhu to prevent spilling in the invention of Luchiani.


    PNG
    media_image2.png
    392
    467
    media_image2.png
    Greyscale









Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luciani (US 20160128384) and Chen (US 2015/0090280) as applied to claim 40 above, and in further view of Zhu (US 2015/0296887) as also applied to claim 42 above.
Luchiani, as discussed in the rejections above, discloses the a resealable membrane and a wick as claimed.  Luchiani does not expressly disclose that the sidewall and upper surface of the housing are monolithically formed and does not disclose that the lower surface of the mouthpiece defines an opening and is spaced apart from the upper surface of the housing to define an expansion chamber.  
Zhu discloses a similar vaporization device and a mouthpiece with an opening defined by the lower surface of a mouthpiece ((see figure 1, element 80, above) and also defined by the upper surface of the housing (83 and 74).  This area is considered to be an expansion chamber as it is clearly larger in diameter and volume than the chimney which would inherently allow expansion of a gas flowing through the system.  Zhu discloses the system as a liquid blocker that will prevent spilling of liquid from the vaporizer.  It would have been obvious to one of ordinary skill in the art at the time of invention/filing to use the device of Zhu to prevent spilling in the invention of Luchiani.
The structure of Zhu is illustrated as a separate upper surface and not monolithically formed with the sidewall.  However, it has been held, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." (see MPEP 2144.04 (V)(B)).  It would have been obvious to one of ordinary skill in the art at the time of invention to form the top of the reservoir in Zhu integrally or monolithically with the sidewall.  In addition, Luchiani discloses that upper surfaces can be non-releasble so that it cannot be .

Allowable Subject Matter
Claims 1-7, 9-21, and 24-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Luciani (US 2016/01283842) in view of Hatton et al. (US 2018/0077967), disclose the invention as claimed (see Non-Final rejection 7/10/2020) except the structure where the second filter portion is disposed on the upper surface of the housing and the first filter portion is disposed on the lower surface of the mouthpiece.
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose a passageway or chimney that is partially formed by the sidewall of the housing is U-shaped.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.